DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/23/2022
Claims 14, 16, 19, 22-23, 25-27, and 29 are amended.
Claims 1-13 and 21 are cancelled.
Claims 14-20 and 22-32 are pending.
The Applicant has overcome the rejection of claims 19 and 22-23 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 3/23/2022.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Benjamignan and Yomtov, individually or in combination, fail to disclose “the receptacle has a side wall that includes a taper and is configured to surround a side of the capsule while the capsule is disposed within the receptacle, the receptacle having an adapter ring at the capsule opening to receive the capsule,” as in claim 14 (p. 7).
The Examiner respectfully disagrees and contends the Benjamignan discloses “an adapter ring” (see below).
The Applicant specifically argues that Benjamignan describes that the capsule holder 18 receives the capsule 100, but is silent as to an adapter ring at the capsule opening to receive the capsule. 
The Examiner has noted the Applicant’s argument, but contends that Benjamignan discloses a heating plate support (19) in the form of a ring (see Fig. 2) located above the capsule holder (Para. 44). Therefore, Benjamignan discloses “an adapter ring at the capsule opening.”

    PNG
    media_image1.png
    788
    467
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15, 17, 20, 24-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516).
Regarding claims 14 and 25, Benjamignan discloses an electrically powered hookah (abstract) comprising the hookah (1; see Fig. 3; equivalent to a housing) comprising:
a smoke chamber (12; equivalent to a container) including a vessel (2) configured to hold a liquid (31) and having a first section (8) fitted with a smoke outlet (14; equivalent to at least one suction connection);
a combustion unit (16; equivalent to a heating chamber) including a lid (42) having air intake holes (46; see Fig. 2; equivalent to an air inlet) and a capsule holder (18; equivalent to a receptacle defining an oven) for holding a capsule (100) filled with combustible material (Paragraph 32), and a 
an electronic unit (22) including a programmable controller (26) to control power to the heating unit (20; Paragraph 32);
wherein the capsule holder includes a rim (47; see Fig. 6; equivalent to a capsule opening) holding a capsule filled with combustible material (Paragraph 32) and a dome (51; see Fig. 6; equivalent to a sidewall including a taper) configured to surround a side of capsule (see Fig. 3), the capsule holder including a groove (50) for snugly receiving the capsule, and an o-ring (55) interfacing with the capsule (paragraph 52; equivalent to contacts the oven side wall), the capsule holder including a heating plate support (19; equivalent to an adapter ring) in the form of a ring (see Fig. 2) located above the capsule holder (Para. 44; equivalent to located at the capsule opening), and wherein the capsules are heated and generated smoke (Paragraph 8).
Benjamignan further discloses a heating unit (20) including a heating plate (21) is mounted above the capsule on the removable lid (paragraph 44; see Fig. 3), but teaches alternatively that the heating plate can be integrated into the capsule holder (paragraph 44). 
However, Benjamignan does not explicitly teach the oven side wall comprising the heating element surrounding the capsule and configured to heat the capsule or the receptacle is configured to provide heat input laterally to the capsule from the heating element. Specifically, Benjamignan does not explicitly teach how to integrate the heating plate into the capsule holder.
Yomtov teaches an electrically heated water pipe smoking device (title) comprising an electric heating element (34; Fig. 1) disposed in the bowl (12; capable of holding a capsule), the heating element is arcuate in shape and is placed along an inner circumference of the bowl near a top portion of the smoking substance (Paragraph 28). Yomtov teaches an alternative embodiment where the electric heating element (82; Fig. 4) wherein the heating element is located above the bowl (72) (paragraph 10).

Regarding the claim limitation “the receptacle is configured to provide heat input laterally to the capsule from the heating element,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the heating element of modified Benjamignan is the same as instantly claimed (the heating element is located inside the dome), it is capable of being operated with similar if not identical claimed characteristics.
Regarding claims 15 and 17
Regarding claim 20, modified Benjamignan discloses the housing includes several input/output outlets (58) for allowing I/O elements (56; equivalent to a communication interface), such as a light or button, to be viewed and/or interacted with outside of the housing (paragraph 40). 
Regarding claim 24, modified Benjamignan further discloses that the connection between the vessel and housing can be a snap-on connection, magnetic connection, or press-fit connection (Paragraph 28). 
Regarding claim 26, modified Benjamignan discloses a top end (equivalent to a second end) of the receptacle defines an opening configured to receive the capsule (see Fig. 3). 
Regarding claim 27, modified Benjamignan further discloses a lid (42; equivalent to a base plate) attached to the capsule holder via a hinge mechanism (paragraph 51; interpreted as removably coupled) located at the top end (see Fig. 3 and 6). 
Regarding claim 29, modified Benjamignan discloses the capsule holding having a bottom end (interpreted as a first end) including a central aperture (see Fig. 6) allowing the conduit to pass through (paragraph 49). 
Regarding claim 30, modified Benjamignan discloses the heating element is positioned on the inner surface of the dome (as modified by Yomtov). Therefore, Benjamignan discloses the heating element surrounds an outer surface of the capsule. Modified Benjamignan further discloses the heating element is arcuate in shape (Yomtov; Paragraph 28).
However, modified Benjamignan does not explicitly teach the heating element is conical. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the heating element to be conical because (a) Benjamignan’s capsule holder includes a dome portion that is conical in shape and Yomtov suggests that the heating element is placed along the inner circumference (Paragraph 28), and (b) such a modification involves a mere change in the shape of a component. A change shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding claim 31. 
Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claims 14 and 26 above, and further in view of Boutros et al. (US 2012/0067357).
Regarding claim 16 and 28, modified Benjamignan discloses the water pipe as discussed above with respect to claims 14 and 26. 
However, modified Benjamignan is silent as to wherein the second end of the receptacle is disposed below the first end of the receptacle such that the capsule can be inserted into the oven from below when a base plate is removed. 
Boutros teaches a hookah accessory (abstract) comprising a top tray (104) configured to hold tobacco (Paragraph 16), wherein a container (500) is used to hold tobacco and configured to fit within the hollow space of the top tray by snapping into place in the top tray (Paragraph 29; equivalent to an outer side surface of the capsule contacts the receptacle), the container comprises a top part (502), a bottom part (504) wherein the top and bottom parts are connected by a hinge (506)  such that the top part opens and closes about the hinge and once closed can be locked in place using a locking mechanism (508), wherein the container can be pre-loaded (Paragraph 30; equivalent to a capsule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating chamber of modified Benjamignan to accept a container from the bottom as in Boutros in order to obtain the predictable result of snapping a reusable container to the heating chamber that can be refilled with tobacco (Boutros; Paragraph 29). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claim 14 above, and further in view of Asghar-Sheikh et al. (US 2015/0053221). 
Regarding claim 18, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14, further comprising an electric power unit (24; equivalent to an accumulator) to power the heating unit (paragraph 32). 
However, modified Benjamignan is silent as to the accumulator is integrated into the housing above the heating chamber. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the batteries of Benjamignan to be located in a battery compartment in the lid as in Asghar-Sheikh in order to refurbish the batteries to allow for repeated use (Asghar-Sheikh; Paragraph 87).
Regarding claim 19, modified Benjamignan discloses the programmable controller (26) to control power to the heating unit (20; Paragraph 32) which is located between the smoke chamber (12) and the batteries located in the lid (26; as modified by Asghar-Sheikh). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claim 14 above, and further in view of Mullen et al. (US 2014/0083520).
Regarding claim 22, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14 including the conduit (28). 
However, modified Benjamignan is silent as to a unidirectional valve configured to prevent penetration of liquid medium from the container into the suction tube is provided between the at least one suction tube and the container. 
Mullen teaches a device for smoking (abstract) comprising a combustion receptacle (200) connected to a tubular structure (300) which allows for the travel of smoke from the combustion receptacle into a container filled with liquid (paragraph 48), wherein the tubular structure includes a one-way valve mechanism positioned at any suitable position at the tubular structure to prevent or limit the ingress of liquid into the tubular structure (paragraph 48-48; see also Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a one-way valve as in Mullen to the conduit of Benjamignan in order to prevent or limit ingress of liquid into the conduit (Benjamignan; Paragraph 48-49). 
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claims 14 and 31 above, and further in view of Krietzman (US 2016/0235122). 
Regarding claim 23, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14. 
However, modified Benjamignan is silent as to wherein the suction tube penetrates into the capsule such that the capsule is in communication with the container. 
Krietzman teaches a method and system to vaporize extract in a disposable cartridge (abstract) comprising a cup cartridge in a heater system (90; Fig. 10-12) comprising a case (91) including a heater (95) and heating chamber (96; equivalent to a receptacle) including a predefined shape of tapered walls (see Fig. 10; Paragraph 65) a vent (97A) connecting to fluid pathway (107A) from the exterior of the case to the interior (Paragraph 65), and vents (97B) providing a fluid pathway through the bottom of the chamber to the bottom (98’) of the cup cartridge (98) through cutting elements (109A). It is noted that Krietzman does not explicitly teach the structure of the heater (95). In a separate embodiment (Fig. 1-5), Krietzman teaches a differently shaped cartridge (1) inserted into a heater (20) via a receiver (23) and into a guide (24) in the form of a channel (Paragraph 56), wherein the heater comprises heater elements (40) wherein for conductive heating, proximity of the heating elements to the cartridge is preferable such that placing the heating elements in the area of the cartridge guide positions the heaters adjacent to a least a portion of the cartridge (Paragraph 56). Krietzman further teaches a cover (92; Fig. 10) comprising top cutting elements (109B) shown having vents (97C) therein which puncture a frangible top (105) of the cup cartridge (Paragraph 65). 
It would have been obvious to said skilled artisan to have modified the conduit of modified Benjamignan to include a top cutting element having vents as in Krietzman in order to incorporate the capsule into the inhalation pathway (paragraph 65) with the beneficial result of reducing accumulation of odor in the device (Krietzman; abstract). 
Regarding claim 32, modified Benjamignan discloses the capsule body tapering from the top end (second end) to the bottom end (first end). 

Krietzman further teaches the capsule including a bottom (98’ equivalent to a front end plate forming part of the first end of the capsule body) comprising a plurality of apertures when inserted into the cutting element (109A); and a frangible cover (105; equivalent to a back end plate) sealing the prefilled cartridge (Paragraph 65; equivalent to coupled to the second end of the capsule body) and defining a second plurality of apertures from cutting element (109B).
It would have been obvious to said skilled artisan to have modified the water pipe of Benjamignan to include cutting elements located above and below the capsule as in Krietzman in order to cut holes in the top and bottom of the capsule to in order to communicate the interior of the capsule with the fluid pathway (Krietzman; Paragraph 65) with the beneficial result of reducing accumulation of odor in the device (Krietzman; abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borque (US 2016/0331913) teaches a system for producing an herbal vapor from a sealed container pod via electrical vaporizer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712